Name: 2007/491/EC: Council Decision of 10 July 2007 on guidelines for the employment policies of the Member States
 Type: Decision_ENTSCHEID
 Subject Matter: economic geography;  employment
 Date Published: 2007-07-13

 13.7.2007 EN Official Journal of the European Union L 183/25 COUNCIL DECISION of 10 July 2007 on guidelines for the employment policies of the Member States (2007/491/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 128(2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the European Economic and Social Committee (2), Having consulted the Committee of the Regions, Having regard to the opinion of the Employment Committee (3), Whereas: (1) The reform of the Lisbon Strategy in 2005 has placed the emphasis on growth and jobs. The Employment Guidelines of the European Employment Strategy set out in the Annex to Council Decision 2005/600/EC of 12 July 2005 on Guidelines for the employment policies of the Member States (4) and the Broad Economic Policy Guidelines set out in Council Recommendation 2005/601/EC of 12 July 2005 on the broad guidelines for the economic policies of the Member States and the Community (2005 to 2008) (5) have been adopted as an integrated package, whereby the European Employment Strategy has the leading role in the implementation of the employment and labour market objectives of the Lisbon Strategy. (2) The Union should mobilise all appropriate national and Community resources  including cohesion policy  in the Lisbon strategy's three dimensions (economic, social and environmental) in order better to exploit their synergies in a general context of sustainable development. (3) The Employment Guidelines and the Broad Economic Policy Guidelines should be fully reviewed only every three years, while in the intermediate years until 2008 their updating should remain strictly limited to ensure the degree of stability that is necessary for effective implementation. (4) The examination of the Member States' National Reform Programmes contained in the Commission's Annual Progress Report and in the Joint Employment Report shows that Member States should continue to make every effort to address the priority areas of:  attracting more people to, and retaining more people in, employment, increasing labour supply and modernising social protection systems,  improving the adaptability of workers and enterprises, and  increasing investment in human capital through better education and skills. (5) The European Council of 23-24 March 2006 stressed the central role of employment policies in the framework of the Lisbon agenda and the necessity of increasing employment opportunities for priority categories, within a life-cycle approach. In this connection, it approved the European Pact for Gender Equality that should further heighten the profile of gender mainstreaming and give impetus to improving the perspectives and opportunities of women on a broad scale. (6) The removal of obstacles to mobility for workers, as elaborated by the Treaties, including the Treaties of accession, should strengthen the functioning of the internal market and enhance its growth and employment potential. (7) In the light of both the Commissions examination of the National Reform Programmes and the conclusions of the European Council, the focus should now be on effective and timely implementation, paying special attention to the agreed quantitative targets as laid down in the guidelines for 2005-2008. (8) Member States should take the Employment Guidelines into account when programming their use of Community funding, in particular their use of the European Social Fund. (9) In view of the integrated nature of the guideline package, Member States should fully implement the Broad Economic Policy Guidelines, HAS ADOPTED THIS DECISION: Article 1 The guidelines for Member States' employment policies as set out in the Annex to Council Decision 2005/600/EC are maintained for 2007 and shall be taken into account by the Member States in their employment policies. Article 2 This Decision is addressed to the Member States. Done at Brussels, 10 July 2007. For the Council The President F. TEIXEIRA DOS SANTOS (1) Opinion of 15 February 2007 (not yet published in the Official Journal). (2) Opinion of 25 April 2007 (not yet published in the Official Journal). (3) Opinion of 2 February 2007 (not yet published in the Official Journal). (4) OJ L 205, 6.8.2005, p. 21. (5) OJ L 205, 6.8.2005, p. 28.